DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19181007, filed on June 18, 2019.
Status of claims
Amendments to claims 1 and 7 – 8 have been entered.
Claim 11 has been previously canceled.  
Accordingly, claims 1 – 10 are currently pending. 
Response to Remarks
Regarding the prior art rejection, Applicant has amended the claimed subject matter to require deriving a linearized signal processing model based on detections from stationary objects from at least two radars.  The Examiner agrees that said amendment overcomes the primary reference Zeng.  
Reference Oh (US 2019/0369222) was discussed during the AFPC interview.  Applicant has not provided remarks concerning whether Oh as the new primary reference meets the scope of the claimed subject matter or at least make obvious the claimed subject matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being obvious over Oh (US 2019/0369222) filed May 30, 2018 in view of Zeng (2017/0261599).
As to claim 1, Oh discloses a method of determination of the alignment angles of two or more road vehicle borne radar sensors for producing signals suitable to cause a road vehicle radar auto-alignment controller to perform radar offset compensation starting from initially available rough estimates of alignment angles, the method comprising: 
obtaining, from at least two radar sensors (Para. 30 “measurement data (e.g., radial distance, radial speed and azimuth angle of detected objects) obtained by the N radars  may include data from both the K stationary objects (which is desired) and the P moving objects (which is undesired).” See also Fig. 7), 
signals related to range, azimuth and range rate to detections (Paras. 22 “wherein r represents the radial distance of target 60 as measured by radar 40, {dot over (r)} represents the radial speed of target 60 as measured by radar 40, and θ, also shown in FIG. 2, represents the azimuth angle of target 60 as measured by radar 40.”); 
screening the detections obtained signals from the at least two or more road vehicle borne radar sensors to determine detections from stationary targets (Fig. 6 “stationary objects” Para. 27 “K stationary objects in the surrounding environment of vehicle 10 to be detected by each of the N radars.”); 
deriving, from the determined detections from stationary targets based on the obtained signals from the at least two or more road vehicle borne radar sensors, a linearized signal processing model involving alignment angles, longitudinal and lateral velocity and yaw-rate of the road vehicle the linearized signal processing model linearized with respect to alignment angles having the initially available rough estimates of the alignment angles (at least equations 9 – 10 and Para. 27 & 29 “installation parameters” see also Para. 30 “measurement data (e.g., radial distance, radial speed and azimuth angle of detected objects) obtained by the N radars  may include data from both the K stationary objects (which is desired) and the P moving objects (which is undesired).”);
applying a filter algorithm to the linearized signal processing model to estimate the alignment angles (Para. 27 “least squares”); 
producing, based on the estimated alignment angles, the signals suitable for causing a road vehicle radar auto-alignment controller to perform the radar offset compensation (Para. The calculations are based on known mounting angle.  See e.g. Para. 27).
Oh does not specifically recite verbatim the word “align” or “alignment.”  Oh does teach that “in order to control, adjust, calibrate, navigate or otherwise maneuver a vehicle, dynamic variables of the vehicle such as linear velocities and angular velocities that are shown in Fig. 1, may need to be accurately determined through an odometry method (Para. 15).”  Thus, there is a need to correct for any misaligned angles in order to determine accurate angular velocities.  
In the same field of endeavor, Zeng teaches misalignment compensation.  See Zeng Paras. 46 – 48.  
In view of the teachings of Zeng, it would have been obvious to a person having ordinary skill in the art to apply misalignment compensation based on the mounting angle and measured azimuth angle as taught by Oh, see e.g. Oh. Para. 30, in order to align for a correct azimuth angle thereby improving accuracy of angular velocities calculations as taught by Oh, see e.g. Oh Para. 15.   
As to claim 2, Oh in view of Zeng teaches the method according to claim 1, further comprising obtaining the initially available rough estimates of alignment angles from known nominal mounting angles of the at least two or more road vehicle borne radar sensors (Oh: Paras. 27 and 30 as cited in claim 1).
As to claim 3, Oh in view of Zeng teaches the method according to claim 1, wherein the screening the detections to determine detections from stationary targets through monitoring longitudinal and lateral velocity and yaw-rate of the road vehicle together with the obtained range-rates of the detections (Oh: Para. 29 – 30 “with yaw rate 13 regarded as a known parameter, linear velocities of vehicle 10, namely, ν.sub.C.sub.x (i.e., longitudinal velocity 11) and ν.sub.C.sub.y (i.e., lateral velocity 12), may be obtained by solving the least squares problem represented by equation (17) . . .  each of the K objects detected by the N radars is a stationary object.”; Zeng:  Para. 25 “The range rate {dot over (r)} can be resolved into a pair of orthogonal vectors 96 and 98, where the vector 96 is the apparent longitudinal velocity of the static object 90 relative to the host vehicle 50 and the vector 98 is the apparent lateral velocity of the static object 90 relative to the host vehicle 50.”).
As to claim 4, Oh in view of Zeng teaches a method according to claim 1, wherein the screening the detections to determine detections from stationary targets using so-called Random Sample Consensus (RANSAC) techniques (Oh: Para. 61 “RANSCA circuit 712”); Zeng: Para. 41 “The smart sensor also outputs, on line 108, the sensor's mounting pose parameters (a,b,α)—for use in any other required calculations, reports or advisories. For example, the pose parameters may be compared to nominal ranges for each sensor, and out-of-range values may result in a driver notification or service advisory.”) or by running target tracking and looking at temporal effects.
As to claim 6, Oh in view of Zeng teaches a method according to claim 1, wherein the that the filter algorithm applied to estimate the alignment angles is one of a Kalman filter, a Least mean squares filter, a Recursive least squares filter, a Windowed least squares filter or a filter algorithm based on other signal processing algorithms suitable for utilizing with the linearized signal processing model (Oh: Para. 29 “least squares”; Zeng: Para. 33 “Equation (8) can be iteratively solved in a regression calculation using static object measurements over a period of time.”  Equation 8 is in linear form.).
As to claim 7, Oh in view of Zeng teaches a road vehicle system comprising a road vehicle radar auto-alignment controller that performs the radar offset compensation based on the signals produced with the method of claim 1 (Oh: Fig. 7 “autonomous driving controller” item 730; Zeng: Figs. 1-2 as cited in claim 1 item 12).
As to claim 8, Oh in view of Zeng teaches a road vehicle comprising a system comprising a road vehicle radar auto-alignment controller that performs the radar offset compensation based on signals produced in accordance with the method of claim 1 (Oh: Fig. 7 “autonomous driving controller” item 730; Zeng: Figs. 1-2 item 10).
As to claim 9, Oh in view of Zeng teaches a computer program embodied on a non-transitory computer- readable storage medium, the computer program comprising program code for controlling a road vehicle radar auto-alignment controller to execute a process for road vehicle radar auto-alignment, the process comprising the method of claim 1 (Oh: para. 67 “computer”; Zeng: Para. 18 “storage (read only, programmable read only, random access, hard drive, etc.)”).
As to claim 10, Oh in view of Zeng teaches a computer program embodied on a non-transitory computer-readable storage medium, the computing program comprising instructions that when executed by a processing circuit is configured to cause the road vehicle system to perform the method according to claim 1 (Id.).
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Oh in view of Zeng as applied to claim 1 and in further view of Kellner (Joint Radar Alignment and Odometry Calibration) as listed on the IDS.
As to claim 5, Oh in view of Zeng does not teach the method according to claim 1, wherein it further comprises the deriving the linearized signal processing model is done by performing a Taylor series expansion of a rotation matrix involving azimuth the alignment angles.
In the same field of endeavor, Kellner teaches a Taylor series approximation of a rotation matrix of alignment angles.  See Kellner Page 369.
In view of the teachings of Kellner, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the Taylor series approximation to equation 10 as taught by Oh in view of Zeng in order to reconstruct the radar’s velocity vector out of at least two stationary targets thereby improving overall accuracy.  See Kellner Page 368 right column last paragraph.  Note that Zeng also teaches “it is to be understood that the fidelity of the calculations is improved by using several static objects as would commonly be present in many driving scenarios (Para. 24).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL W JUSTICE/Examiner, Art Unit 3648